DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims, filed on July 16th, 2021, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on July 16th, 2021 is acknowledged and isanswered as follows. 
Applicant's remarks, see pg. 7, with respect to the rejections of claims 1-under 35 U.S.C. § 102 (a)(2) and/or U.S.C. § 103 (a) have been fully considered and are persuasive. Therefore, the rejections of these claims have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Takashi Saito (Reg. No. 69,536) on September 16th, 2021. 
The application has been amended as follows: 
In the claim: In claim 9, line 1, change “6” to “8”. 

Allowable Subject Matter
Claims 1-20 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: the source of the upper layer of the fin structure which is located above the upper surface of the isolation insulating layer, is covered by a crystal semiconductor layer as recited in claims 1; each of the first and second fin structures includes a source region and a drain region, which are located above the upper surface of the isolation insulating layer, each of the source and the drain regions of the upper layer of each of the first and second fin structures which is located above the upper surface of the isolation insulating layer, is covered by a crystal semiconductor layer as recited in claim 13; and each of the source and the drain regions of the upper layer, which is located above protrudes from the upper surface of the isolation insulating layer, of each of the first to third fin structures is covered by a crystal semiconductor layer as recited in claim 18. Claims 2-12, 14-17, and 19-20 depend on claims 1, 13 and 18, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM Eastern Standard Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/
Examiner, Art Unit 2818